  Case 1:20-cr-00059-TSE Document 44 Filed 10/12/20 Page 1 of 2 PageID# 376



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

UNITED STATES OF AMERICA              )
                                      )
            v.                        )    Case No. 1:20-CR-59
                                      )    Hon. T.S. Ellis, III
MANISH SINGH,                         )    Trial: October 20, 2020
                                      )
                                      )
                                      )
            Defendant.                )



      DEFENDANT’S MOTION TO USE ELECTRONIC COURTROOM
                  PRESENTATION EQUIPMENT

      COMES NOW the defendant, MANISH SINGH, by counsel, and moves this

Court to allow the defendant to make use of computer and audio-video equipment

in the courtroom, as permitted by the Court, at the upcoming jury trial on October

20, 2020.



                                           Respectfully submitted,

                                           MANISH SINGH
                                           By Counsel,

                                     By:               /s/
                                           Brooke Sealy Rupert, 79729
                                           Assistant Federal Public Defender
                                           1650 King Street, Suite 500
                                           Alexandria, Virginia 22314
                                           Telephone: (703) 600-0849
                                           Facsimile: (703) 600-0880
                                           Brooke_Rupert@fd.org
   Case 1:20-cr-00059-TSE Document 44 Filed 10/12/20 Page 2 of 2 PageID# 377




                                 CERTIFICATE OF SERVICE

       I certify that on October 12, 2020, I filed a true and correct copy of the foregoing using the

CM/ECF system, which will then serve an electronic copy on counsel of record.


                                                                 /s/
                                                     Brooke Sealy Rupert, 79729
                                                     Assistant Federal Public Defender
                                                     1650 King Street, Suite 500
                                                     Alexandria, Virginia 22314
                                                     Telephone: (703) 600-0849
                                                     Facsimile: (703) 600-0880
                                                     Brooke_Rupert@fd.org
